Dodge, J.
It is entirely plain that tbe order submitted to us for review is not within tbe appealable class. It is not even claimed to fall within any except tbe first subdivision of sec. 3069, Stats. 1898:
“An order affecting a substantial right, made in any action, when such order in effect determines the action and prevents a judgment from which an appeal might be taken.”
But while it may affect a substantial right, and while the views of the court expressed as a reason for the order may be conclusive of the action, this order does not determine the action, for it still pends; nor does the order prevent a judgment from which an appeal may be taken, for the logical result of the views expressed by the court would be a judgment dismissing the writ, from which, of course, this present appellant could take his appeal and review all questions which could arise upon the present order. St. Patrick’s Cong. v. Home Ins. Co. 101 Wis. 155, 16 N. W. 1125; In re M. & N. R. Co. 103 Wis. 191, 18 N. W. 753; Maynard v. Greenfield, 103 Wis. 670, 79 N. W. 407; Mills v. Conley, 110 Wis. 525, 529, 86 N. W. 203; Benolkin v. Guthrie, 111 Wis. 554, 557, 87 N. W. 466.
By the Court. — Appeal dismissed.